DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Applicant claimed foreign priority for the application no ESP201930149 filed on 02/22/2019.However the certified copy for the foreign application has not been submitted. Applicant is requested to submit the certified copy.
Response to Arguments
Applicant's arguments filed on 10/25/2021 have been fully considered
With regards to remarks about “Specification”, the applicant’s arguments and amendment to specification clarifies the issues. Thus the objection has been withdrawn 
With regards to remarks about “Claim objections”, the arguments are persuasive. Amended claims corrects the issues .Thus objection is withdrawn.
With regards to remarks about “Response to rejections”, the arguments are not persuasive. Examiner respectfully disagree for following reasons:
Applicant argues in page 8 – “Regarding the failure of the cited prior art to teach each and every limitation of the claims. Vecino. Slyke. and Xu at least fail to teach a scalogram utilized as in the claims, at least because Vecino utilizes a “scalogram” as a preliminary "filter", while the present claims utilize a scalogram in conjunction with the neural network as a post-processing step after a PD or high frequency signal has already been detected.”
Examiner respectfully disagree for the following reason:
Based on the OA submitted in 07/23/2021, page 3-5 the limitation reciting “scalogram” is rejected with the combination of Vecino and Slyke. As both Vecino and Slyke use wavelet transformation, Slyke is combined with Vecino to improve the presentation process of the transformed signal. So “Vecino utilizes a “scalogram” as a preliminary "filter",” is a mere allegation.
Applicant argues in page 9 – “In addition, there are certain considerations that must be taken into account to perform an analysis in the time-frequency spectrum and generate the image of the scalogram of a PD, since it is not evident that the mere fact of knowing a mathematical tool derives in obtaining another type of representation. Contrasted against Vecino, the present application utilizes the scalogram in a novel manner as post-processing, once a PD or high frequency signal has already been detected, not as a preliminary step to "filter" the PD from the noise.”
Examiner respectfully disagree for the following reason:
Applicant does not clearly mention what are these “certain considerations” which are required in the time frequency spectrum and why current prior art fails. The claims in instant application do not specifically point out to any such consideration which need to take care while wavelet transformation and scalogram is used.
Applicant argues in page 9 – “This further demonstrates how Vecino fails to teach a scalogram as utilized within the claims. At least because the prior art fails to teach a scalogram as utilized within the claims.”
Examiner respectfully disagree for the following reason:

The prior art of Slyke teaches scalogram in following ways in paragraph mentioned below:
Para [0006] - “The modeling processor (which may take the form of an artificial neural network (ANN) in some embodiments) may be trained to identify scalogram segments that are valid for use in determining physiological parameters”
Para [0015] - FIGS. 3(d) and 3(b) show illustrative views of a scalogram derived from a PPG signal in accordance with an embodiment;
Para [0064] – The energy density Junction of the wavelet trans-form, the scalogram, is defined as S (a, b)-\T\a, b)\2
Thus scalogram is clearly defined by the prior art.
Applicant argues in page 9- Additionally, a person of ordinary skill in the art would not have a reasonable expectation of success in combining the neural network of Xu with Vecino and Slyke to arrive at the present invention, at least because none of Xu, Vecino, nor Slyke provide sufficient details to train such a neural network for use with the post-processing scalogram nor is such a post-processing scalogram contemplated by the prior art”
The prior art of Vecino has explained the training and usage of neural network very detail. The usage of neural network is explained in paragraph 24, 48.
Similarly Slyke teaches neural network in many aspects in paragraph – 6, 9,56,83,87, and 89. 
Xu also teaches neural network and its use for partial discharge emulation data at abstract.

Applicant argues in page 10 –
“Vecino does not specify how the data is used or if it is raw data or synthesized data, after a statistical analysis Such details are vital when training a neural network for a particular purpose, especially where automation is concerned. Without such details, there is a low expectation of success of just applying the neural network of Vecino for the pre-processing scalogram of Vecino, let alone of adapting a different type of neural network (such as Xu) for a different implementation of the scalogram such as the one found in the present claims.”
The details that applicant expected have not been claimed in current application. Applicant recites – “Without such details, there is a low expectation of success of just applying the neural network of Vecino” but does not clearly mention why there will be a low expectation of success without the details.
Based on the above discussion the rejection is still maintained.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 8 and 13-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Vecino et al. (US 20130211750 A1), (hereinafter Vecino).
Regarding claim 8 Vecino teaches 
a recognition unit, said recognition unit comprising (Para [0048], line 1-3, block 4.10): a first post-processing module of partial discharge signals; and a second neural network module network (Para [0048], line 17-19, “A neural network for pattern recognition is applied to each of the sources of PDs detected for automatic recognition.”).

Regarding claim 13 Vecino teaches the limitations of claim 8.
Vecino further teaches a partial discharge signal acquisition unit (Para [0036], line 1-3, “A first stage of the method (block 4.1) consists of acquiring synchronized captures(i.e. acquisition unit)  of the signal collected by each sensor during time intervals equal to a period of the grid voltage,”).

Regarding claim 14 Vecino teaches the limitations of claim 13.
Vecino further teaches wherein the  partial discharge signal acquisition unit comprises at least one sensor (Para [0036], line 1-3, “A first stage of the method (block 4.1) consists of acquiring synchronized captures(i.e. acquisition unit)  of the signal collected by each sensor (at least one sensor) during time intervals equal to a period of the grid voltage,”).
Regarding claim 15 Vecino teaches the limitations of claim 13.
Vecino further teaches a pre-processing unit of the partial discharge signals acquired by the acquisition unit ( Para[0037], line 1-10, “In a second stage (block 4.2), the discrimination  of the electric noise in relation to the acquired signal is carried out The noise is caused by a mixture of signals coupled to the PD signals, either in a conducted manner through the power supply system or the grounding system, or transmitted in a broadcast manner, for example by radio stations, mobile telephones, etc. The removal of the noise (i.e. eliminate electrical noise) is performed by means of filtering (i.e. pre-processing ) the signals conducted by the power supply and the grounding and by means of a numerical treatment of the signals captured through the sensors.).

Regarding claim 16 Vecino teaches the limitations of claim 14.
Vecino further teaches a pre-processing unit of the partial discharge signals acquired by the acquisition unit (Para[0037], line 1-10, “In a second stage (block 4.2), the discrimination  of the electric noise in relation to the acquired signal is carried out The noise is caused by a mixture of signals coupled to the PD signals, either in a conducted manner through the power supply system or the grounding system, or transmitted in a broadcast manner, for example by radio stations, mobile telephones, etc. The removal of the noise (i.e. eliminate electrical noise) is performed by means of filtering (i.e. pre-processing ) the signals conducted by the power supply and the grounding and by means of a numerical treatment of the signals captured through the sensors.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Vecino in view of Slyke et al. (US 20110077484 A1) (hereinafter Slyke) and further in view of  XU et al. (CN 10744994 A) (hereinafter XU).
Regarding claim 1 Vecino teaches 
acquisition of at least one partial discharge (PD) signal through at least one sensor (Para [0034], line 1-6, “Therefore, the objective of the new invention is to improve the results of the evaluation of the insulation condition of the high voltage cables installed and in service which are obtained using current technologies to enable providing a new method capable of detecting, discriminating between electric noise signals and “partial discharge” type signals”. Para[0036], line 1-3, “A first stage of the method (block 4.1) consists of acquiring synchronized captures of the signal collected by each sensor during time intervals equal to a period of the grid voltage,”) 
pre-processing  of the PD signal acquired through the sensor , in order to delimit the PD signal within a frequency range (Para[0033], line 1-6, “ To enable applying the method for evaluating the insulation condition of the high voltage frequency range (i.e. This way limiting in specific frequency range or “delimit the PD signal”) comprised between 1 MHz and 20 MHz, located along the section of the cable that is going to be analyzed.”) and to eliminate electrical noise (Para[0037], line 1-10, “In a second stage (block 4.2), the discrimination  of the electric noise in relation to the acquired signal is carried out The noise is caused by a mixture of signals coupled to the PD signals, either in a conducted manner through the power supply system or the grounding system, or transmitted in a broadcast manner, for example by radio stations, mobile telephones, etc. The removal of the noise (i.e. eliminate electrical noise) is performed by means of filtering (i.e. pre-processing ) the signals conducted by the power supply and the grounding and by means of a numerical treatment of the signals captured through the sensors.) . 
post-processing of the pre-processed PD signal (Para [0037], line 1-9, “In a second stage (block 4.2), the discrimination of the electric noise in relation to the acquired signal is carried out The noise is caused by a mixture of signals coupled to the PD signals, either in a conducted manner through the power supply system or the grounding system, or transmitted in a broadcast manner, for example by radio stations, mobile telephones, etc. The removal of the noise (i.e. eliminate electrical noise) is performed by means of filtering (i.e. pre-processing. So after filtering the signal is “pre-processed PD signal”) the signals conducted by the power supply) acquired through the sensor  (Para[0037], line 10-14, “The numerical processing (i.e. post processing) of the present invention , and 
recognition (Para [0048], line 1-3, block 4.10) of the post-processed partial discharge signal by a neural network (Para [0048], line 17-19, “A neural network for pattern recognition is applied to each of the sources of PDs detected for automatic recognition.”)
 wherein the post-processing step (13) of the PD signal comprises a step for obtaining a PD signal based on the Wavelet Transform (Para[0037], line 10-14, “The numerical processing (i.e. post processing) of the present invention consists of performing the Wavelet transform of the acquired signal(i.e. PD signal)  and statistically analyzing its components in order to find transient events characteristic of PD signals (damped oscillation pulse) which are distinguished from the statistical evolution of the electrical noise.”), 
However Vecino is silent with regards to

wherein the recognition neural network is a convolutional neural network.

 wherein the post-processing step (13) of the PD signal comprises a step for obtaining a PD signal scalogram based on the Wavelet Transform (Non-teaching part in bold).  
Slyke teaches 
Wherein the post-processing step (13) of the PD signal comprises a step for obtaining a PD signal scalogram based on the Wavelet Transform (Para [0066], “In the .”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include presenting wavelet transformed signal by way of scalogram as taught by Slyke in view of Vecino for the purpose of presenting transformed signal in a better graphical presentation. Therefore, this technique of utilizing a scalogram facilitate a better graphical presentation of PD signal in frequency and time spectrum (Slyke, Fig 3a and 3b).
The combination of Vecino and Slyke is silent with regards to 
wherein the recognition neural network is a convolutional neural network.

Xu teaches 
the recognition neural network is a convolutional neural network (Page 4, line 31 -33, “Convolutional neural networks are used to extract the feature mode in partial discharge wave spectrogram, and depth belief network is used to extract in signal Feature carry out pattern-recognition”)
the recognition neural network is a convolutional neural network as taught by Xu in view of Vecino and Slyke for the purpose of using intelligent technique for recognition process. Therefore, this technique of using convolutional neural network for recognition will facilitate better accuracy in recognition process (Xu, Abstract).
Regarding claim 4 the combination of Vecino, Slyke, and Xu teaches the limitations of claim 1.
Vecino further teaches 
the step of construction of a library (14) of partial discharge signals from known sources ( Para [0045], line 1-6 , “Once the preceding stage is successfully completed, the next eighth stage (block 4.8) is accessed, where the location maps of the sources of PDs are determined as a function (i.e. known sources ) of the position the PD-type signals.”)
Regarding claim 5 the combination of Vecino, Slyke, and Xu teaches the limitations of claim 4.
Vecino further teaches 
a training step  of the neural network through the library (Para [0045], line 1-6 , “Once the preceding stage is successfully completed, the next eighth stage (block 4.8) is accessed, where the location maps of the sources of PDs are determined as a function (i.e. known sources ) of the position the PD-type signals occupy along the length of the cable taking into account the data stored in the database (block 4.11) for each PD signal (i.e. construction of library . Database is interpreted as library ) of partial discharge signals from known sources (Para[0024], “According to the new invention, trained through a neural network so that the operator can emit an efficient evaluation of the insulation condition.”).
The combination is silent with regards to 
a training step of the convolutional neural network through the library of partial discharge signals from known sources (Non-teaching part in bold) 
Xu teaches 
a training step  of the convolutional neural network through the library of partial discharge signals from known sources (Page 4, line 31 -33, “Convolutional neural networks are used to extract the feature mode in partial discharge wave spectrogram, and depth belief network is used to extract in signal Feature carry out pattern-recognition”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the recognition neural network is a convolutional neural network .
Claims 3 is  rejected under 35 U.S.C. 103 as being unpatentable over  Vecino in in view of Slyke further in view of XU and further in view of Li et al. ( Li, Hanxi, Yi Li, and Fatih Porikli. "DeepTrack: Learning Discriminative Feature Representations by Convolutional Neural Networks for Visual Tracking." BMVC. Vol. 1. No. 2. 2014.”)
Regarding claim 3 the combination of Vecino, Slyke teaches and Xu teaches the limitations of claim 1.
The combination is silent with regards to an adaptation step of the convolutional neural network.  
Li teaches 
an adaptation step (15) of the convolutional neuronal network (Fig 2, Page 6, Section 3.2, line 1-3, “Instead of learning one complicated and powerful CNN model for all the appearance observations in the past, we chose a relatively small number of filters in the CNN within a framework equipped with a temporal adaptation mechanism.”)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an adaptation step (15) of the convolutional neuronal network as taught by Li in view of Vecino, Slyke, and Xu for the purpose of making neural network more efficient. Therefore, this technique of using convolutional neural network adding an adaptation steps would facilitate adding multiple variation in the training data (Page 6, Section 3.2, last paragraph).
Claims 6-7  are rejected under 35 U.S.C. 103 as being unpatentable over  Vecino  in view of Slyke further in view of XU and further in view of Liang et al. (CN 109061426 A) (hereinafter Liang)
Regarding claim 6 the combination of Vecino, Slyke, and Xu teaches the limitations of claim 5.
Xu further teaches 
the partial discharge recognized by the convolutional neural network (Page 4, line 31 -33, “Convolutional neural networks are used to extract the feature mode in partial discharge wave spectrogram, and depth belief network is used to extract in signal Feature carry out pattern-recognition”).
The combination is silent with regards to 
a verification step of the partial discharge recognized by the convolutional neural network (Non-teaching part silent). 
Liang teaches  
a verification step of the partial discharge recognized by the convolutional neural network (Page 10, line 20-22, “The pattem recognition algorithm of the present invention is verified by multiple experiments, and the effect reaches the fault diagnosis requirement.”)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a verification step (18) of the partial discharge recognized by the convolutional neural network as taught by Liang in view of Vecino, Slyke and Xu for the purpose of checking the accuracy of the recognition .Therefore, this technique of verification would facilitate to increase the accuracy of the recognition process.
Regarding claim 7 the combination of Vecino, Slyke, Xu, and Liang teaches the limitations of claim 6.
Vecino further teaches 
characterised in that the verified partial discharge signals are incorporated into the partial discharge signal library ( Para [0045], line 1-6 , “Once the preceding stage is successfully completed, the next eighth stage (block 4.8) is accessed, where the location maps of the sources of PDs are determined as a function (i.e. known sources ) of the position the PD-type signals occupy along the length of the cable taking into account the data stored in the database (block 4.11) for each PD signal (i.e. construction of library . Database is interpreted as library).  
Liang teaches 
characterised in that the verified partial discharge signals are incorporated into the partial discharge signal library (Page 10, line 20-22, “The pattem recognition algorithm of the present invention is verified by multiple experiments, and the effect reaches the fault diagnosis requirement.” According to this prior art the partial discharge data can be verified.
The prior arts do not explicitly teach
 the verified partial discharge signals are incorporated into the partial discharge signal library.
However Liang teaches the partial discharge data can be put in a library (Page 3, line 12-13, “The characteristics of the partial discharge signal after pattern recognition and the characteristics of the typical discharge fingerprint library are compared to determine the discharge type”). Therefore it is obvious to any ordinary skill in the art to combine the teaching of having a library with varified PD data for the purpose of making a collection of verified signal.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Vecino  in view of XU.
Regarding claim 9 Vecino teaches the limitations of claim 8.
Vecino is silent with regards to
 wherein the second module of the neural network comprises a convolutional neural network.
Xu teaches 
wherein the second module of the neural network comprises a convolutional neural network (Page 4, line 31 -33, “Convolutional neural networks are used to extract the feature mode in partial discharge wave spectrogram, and depth belief network is used to extract in signal Feature carry out pattern-recognition”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to the recognition neural network is a convolutional neural network as taught by Xu in view of Vecino for the purpose of using intelligent technique for recognition process. Therefore, this technique of using convolutional neural network for recognition will facilitate better accuracy in recognition process (Xu, Abstract).
Regarding claim 10 Vecino and Xu teaches the limitations of claim 9.
Vecino further teaches 
Wherein the recognition unit comprises a third module of partial discharge signal  library (Para [0045], line 1-6 , “Once the preceding stage is successfully completed, the next eighth stage (block 4.8) is accessed, where the location maps of the sources of PDs are determined as a function (i.e. known sources ) of the position the PD-type signals  from known sources (Para [0024], “According to the new invention, this problem is solved by automatically generating a pattern of PD pulses associated with the partial discharges located in each position along the length of the cable for the purpose of preventing the overlap of patterns associated with defects that were in different locations (different cable junctions, terminations) (i.e. known sources) after the prior removal of the background noise. Once the patterns are separated by position, the invention includes an automatic defect pattern recognition tool, trained through a neural network so that the operator can emit an efficient evaluation of the insulation condition.”).
Regarding claim 11 Vecino and Xu teaches the limitations of claim 10.
Vecino further teaches 
wherein the recognition unit comprises a fourth module neural network training (Para [0024], trained through a neural network).
Xu further teaches 
wherein the recognition unit comprises a fourth module convolutional neural network training (Page 4, line 31 -33, “Convolutional neural networks are used to extract the feature mode in partial discharge wave spectrogram, and depth belief network is used to extract in signal Feature carry out pattern-recognition”).

Claims 12 is  rejected under 35 U.S.C. 103 as being unpatentable over  Vecino   in view of XU and further in view of Liang et al. (CN 109061426 A) (hereinafter Liang)
Regarding claim 12 Vecino and Xu teaches the limitations of claim 11.
Xu further teaches 
 Partial discharge recognized by the second module of the neural network (Page 4, line 31 -33, “Convolutional neural networks are used to extract the feature mode in partial discharge wave spectrogram, and depth belief network is used to extract in signal Feature carry out pattern-recognition”).
The combination is silent with regards to 
 verification of the partial discharge recognized by the second module of the neural network (Non-teaching part bold). 
Liang teaches  
 verification of the partial discharge recognized by the convolutional neural network (Page 10, line 20-22, “The pattem recognition algorithm of the present invention is verified by multiple experiments, and the effect reaches the fault diagnosis requirement.”)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a verification step (18) of the partial discharge recognized by the convolutional neural network as taught by Liang in view of Vecino, Slyke and Xu for the purpose of checking the accuracy of the recognition .Therefore, this technique of verification would facilitate to increase the accuracy of the recognition process.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Pakonen et al. (US 6445189 B1) – this art teaches about determination of cause of partial discharge (Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865